Exhibit Quarterly Report Third Quarter - Fiscal 2008 YM BioSciences Inc. Letter to Shareholders Fiscal 2008 Third Quarter, ended March 31, 2008 It is my pleasure to share with you YM BioSciences’ accomplishments since our last quarterly report. Nimotuzumab Our lead drug, nimotuzumab, continues to be advanced around the world across multiple indications, with 14 companies now participating in the development of this anti-cancer antibody. YM’s financial interest in nimotuzumab extends across the major pharmaceutical marketplaces of North America, Europe and Japan, and includes a number of countries in South-East Asia and Africa. YM has retained all rights to North America, Australia and New Zealand while out-licensing rights to the drug in its remaining territories. Currently, YM-sponsored trials are underway in Canada in colorectal cancer and non-small cell lung cancer (NSCLC), and in the US and Canada in children with diffuse intrinsic pontine glioma (DIPG). Concurrently YM’s licensee in Europe, Oncoscience AG, is conducting late-stage trials in first-line pediatric DIPG, adult glioma and pancreatic cancer. In April 2008 nimotuzumab was accorded Orphan Drug Designation for pancreatic cancer in Europe. We were planning to participate in an expansion of the pancreatic trial into Canada but determined that the proposal was economically unattractive. Oncoscience has submitted a marketing application to the European regulatory body, EMEA, based on a single-arm, Phase II trial in second-line DIPG. Our licensee in Singapore/Indonesia, Innogene Kalbiotech/P.T. Kalbe Farma, has initiated a Special Access Program under which patients are being treated with nimotuzumab for various tumour types and a broad development program is underway in those substantial markets. In Japan, our licensee, Daiichi-Sankyo Co., Ltd. is preparing to conduct Phase II trials with the antibody and in Korea, Kuhnil Pharma has completed enrolling patients into our joint Phase I/II NSCLC trial.
